Title: To Alexander Hamilton from William Bradford, 13 January 179[5]
From: Bradford, William
To: Hamilton, Alexander


Sir.
[Philadelphia] Jan. 13th 179[5].
In conformity to your request I have perused the records annexed to the Writs of error sued out in the case of Jeremiah Olney plntf in Error against Edward Dexter and Welcome Arnold.
The pleadings do not state with clearness the fact which you consider as the material one in the cause to Wit, that the assignment of the Cargo was pretended & Collusive. In such case, Welcome Arnold would have been the real proprietor of the Cargo at the time of the Collector’s refusal & that should regularly have been avered and the averment of the plntf, that the property was at that time in him, should have been traversed. But still as the transfer is stated to have been fraudulent, I conceive the opinion of the Court ought to be taken on the record as it stands, since the pleadings cannot be amended nor aided by the assignments of errors.

The assignments of errors appear to be drawn in a manner proper to give jurisdiction to the S. Court of the United States. But I am inclined to think that they should be signed either by the party himself or by some person who is an Attorney of the Supreme Court. Mr. Barnes who signs them is a Counsellor and not an Attorney of that Court. I would therefore recommend out of caution that copies of the Assigments be forwarded to Mr Olney to be signed by him & returned here. The name of “Edward” is by mistake inserted in one of the Assignments of Errors instead of “Welcome Arnold” & must be corrected accordingly.
It would have been a more regular mode of Serving the Citations, if the defendants in Error had been furnished with a Copy of them: but this cannot now be done.
I have the honor to be with great Esteem   Sir Your Most Obedt Servt.

Wm. Bradford.
The Secretary of the Treasury

